DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2019, 08/02/2019 have been considered by the Examiner.

Drawings
The drawings submitted on 08/02/2019 have been accepted by the Examiner as formal.  

Specification
The Specification submitted on 01/24/2020 and the Abstract submitted on 08/02/2019, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/29/2021, with respect to the amended language of claim 1, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Podkopayev (US 2018/223583), discloses a spindle drive, comprising: a drive unit (34), a spindle (44) having a longitudinal axis (42), and a spindle nut (46) in threaded engagement with the spindle, wherein the spindle nut is driven by the drive unit (para. 37) by means of a drive element (82, 90), and wherein the spindle nut is mounted on the drive element (the arrangement is clearly shown in fig. 5) so that the spindle nut and the spindle in threaded engagement with the spindle nut are pivotable relative to the drive element (the arrangement is most clearly shown in figs. 7-9), wherein the drive element comprises a base element (82) and a cover element (90), wherein the base element accommodates two followers (108). 
However, Podkopayev is silent on wherein the base element accommodates two followers in which a cage element is pivotably mounted around a first axis, in which the spindle nut is pivotably mounted around a second axis which is perpendicular to the first axis, wherein the cover element positions the followers rigidly in the base element, and wherein the first axis and the second axis are different from the longitudinal axis of the spindle.
Schultz (US 4,662,772) teaches an assembly 10 having inner bearing haves 12, 13 nested within intermediate bearing halves 14, 15, which are nested within outer bearing halves 16, 17; and the assembly 10 is shown to have slots 34, 35 cooperating with projections 37, 38; and slots 43, 44 cooperating with projections 40, 41. 
However, the bearing assembly, explained above, is locked against rotation by projections 55, 56 cooperating with slots 57, 58 (see fig. 1a), because the system is actuated forward/backward and left/right, but not rotationally. As the respective art of Schultz and Podkopayev are within different fields of both invention and endeavor, it is reasoned that one of ordinary skill in the art would not look to the disclosure of Schultz for teachings to improve upon the structure of Podkopayev. 
Therefore, the prior art does not disclose or render obvious “wherein the base element accommodates two followers in which a cage element is pivotably mounted around a first axis, in which the spindle nut is pivotably mounted around a second axis which is perpendicular to the first axis, wherein the cover element positions the followers rigidly in the base element, and wherein the first axis and the second axis are different from the longitudinal axis of the spindle” (claim 1, lines 9-14). To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658